Motion Denied; Appeal Dismissed and Memorandum Opinion filed January
13, 2015.




                                              In The

                         Fourteenth Court of Appeals

                                     NO. 14-14-00756-CV

                              DON MCCAFFETY, Appellant
                                                V.
                        JOYCE MCCAFFETY, ET AL, Appellee

                         On Appeal from the 61st District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2011-29862

                     MEMORANDUM                           OPINION


      This is an attempted appeal from a judgment signed June 17, 2014. Appellant
filed an untimely motion to modify the judgment on July 20, 2014.1 The notice of
appeal was filed September 15, 2014. The notice of appeal must be filed within
thirty days after the judgment is signed when appellant has not filed a timely

      1
          The motion is dated July 18, 2014, but that too is untimely.
motion for new trial, motion to modify the judgment, motion to reinstate, or
request for findings of fact and conclusion of law. See Tex. R. App. P. 26.1.

      On October 8, 2014, appellant filed a motion to extend time to file the notice
of appeal. The motion fails to demonstrate the appellate timetable was extended
by the timely filing of a motion for new trial, motion to modify the judgment,
motion to reinstate, or request for findings of fact and conclusion of law.
Accordingly, the notice of appeal was due July 17, 2014.

      Appellant=s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Rule 26.1, but within the fifteen-day grace
period provided by Rule 26.3 for filing a motion for extension of time. See
Verburgt v. Dorner, 959 S.W.2d 615, 617-18 (1997) (construing the predecessor to
Rule 26). Appellant=s notice of appeal was not filed within the fifteen-day period
provided by Rule 26.3. Appellant’s motion for extension of time to file the notice
of appeal is therefore denied.

      On December 4, 2014, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a). Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Jamison, Busby and Brown.




                                          2